DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's amendment, filed 05 May 2022, is acknowledged.  Claims 1-46, 49, 51-53, and 93 have been cancelled.  Claims 47, 58, 60, 61, 63, 64, 76, 78, 79, 81, 82, 85-88, 91, and 92 have been amended.  Claims 95-100 have been added.  Claims 47, 48, 50, 54-92, and 94-100 are pending and are under consideration.


Information Disclosure Statement
The information disclosure statements filed 05 May 2022 and 17 June 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Terminal Disclaimer
The terminal disclaimer filed 05 May 2022 over US10961530 (IDS) has been accepted.  

Withdrawn Objections/Rejections
Applicant’s amendment has obviated the objection to the specification and abstract. 

Applicant’s amendment has obviated the rejection of claims 60, 61, 63, 64, 78, 79, 81, 82, 85-88, 91, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 

The cancellation of claim 93 has obviated the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s amendment has obviated the rejection of claims 47-54, 57, and 72 under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al., Int. J. Cancer 2006; 119:2044-53 (“Richard;” IDS). 

Applicant’s amendment has obviated the rejection of claims 47-53, 55, 72-74, 89, and 90 under 35 U.S.C. 102(a)(1) as being anticipated by Pedroza et al., (2011) PLoS ONE 6(7): e22667, pages 1-13 (“Pedroza;” IDS). 

Applicant’s amendment has obviated the rejection of claims 47-51, 54, 65, 72, 73, 89, 90, and 94 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US2006/0141456 to Edwards et al. (“Edwards;” IDS).

The terminal disclaimer filed 05 May 2022 has obviated the previous rejection of claims 47-92 and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10961530 (IDS) in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS).   




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 85 recites parentheticals “(R131)”, “(H131)”, “(V158)”, and “(F158)” but it is unclear if the recitation is limiting or only exemplary.  Applicant’s argument and the disclosure in Mimoto et al., Protein Eng, Design & Selection 26(10):589-598 (2013) (PTO-892) are acknowledged.  However, Mimoto does not set forth the allotypes in parentheticals and so is not supportive of Applicant’s arguments.  It is suggested that Applicant revise the claim to remove the parentheticals and instead include the allotypes as superscripts if the claim is intended to be limited to particular allotypes.
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 48, 50, 54-92, and 94-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 05 May 2022 claim amendments incorporated limitations from claim 53 with respect to the compound bound and limited the “antigen-binding molecule” to one comprising an antibody heavy chain variable region (VH) and antibody light chain variable region (VL) that contains and that contains one or more amino acid residue that binds to the compound, wherein that binding increases the binding activity of the antigen-binding domain.  Dependent claims 58, 60, 61, 63, 64, 76, 78, 79, 81, 82, 85-88, 91, and 92 were amended to correct issues under 35 U.S.C. 112(b) that do not affect the rejection of record.  New claims 95-110 were added.  
Applicant’s Arguments
Applicant argues in the Remarks that the claim amendments obviate the rejection of record because the amended claims both recite sufficient structure by requiring an antibody VH and VL provides the recited function and because the specification provides a representative number of species relative to the amended claims.  Remarks at 23-27.  Applicant notes that new claims 95-100 further limit structural aspects of the antigen-binding molecule. Id. at 25. In addition, Applicant points out that multiple species have been described by reduction to practice.  Id. at 25-27.
Response to Arguments
Applicant’s amendment has obviated the rejection with respect to the alternative antigen-binding domains and the binding to the compound and the target antigens.  Applicant's arguments regarding the amended claims have been carefully considered but are not fully convincing for the reasons of record and as discussed below.  
For the reasons of record it is maintained that claims 47, 48, 50, 54-92, and 94 do not provide an adequate structure/function correlation so that the skilled artisan could visualize members of the genus.  While newly added claims 95-100 provide additional limitations, none of those limitations result in a structure that is sufficiently well defined so that the ordinary artisan would recognize that it correlated with the recited functions.  Claim 95 merely limits the molecule to an IgG isotype.  Claims 96 and 97 recite residues that may be the contact residues for binding to certain compounds in the context of certain target antigens, but the Specification does not show that the residues (even when limited to particular residues) are sufficient structure to correlate with the binding activity across the multiple compounds/target antigens recited in the claims.  New claim 98 recites a new functional activity for which again no structure/function correlation has been described.  And while claims 99 and 100 limit the compounds bound, the claims still encompass multiple compounds that can be bound by the antigen-binding molecule and multiple target molecules.  
The particular contact residues and substitutions of claims 96 and 97 are only adequately described in the context of one particular antibody, ATNLSA1-4_D12.  While the Specification on page 81 lists these substitutions generically with respect to other antibodies that bind adenosine/ATP, it does not provide support to show that the skilled artisan could readily envision which other anti-adenosine/ATP antibodies (other than those highly structurally related to ATNLSA1-4_D12) would use these same positions as contact residues.  Contact residues identified for one antibody says little, if anything, about the contact residues of an antibody with different CDRs, even if the two antibodies bind the same antigen.  Accordingly, the positions and particular substitutions recited in claims 96 and 97 are specific to the ATNLSA1-4_D12 antibody and this disclosure also does not provide adequate written description of the subgenus now claimed.
Regarding the argument that a representative number of species have been described, it is again acknowledged that several species have been described.  The issue, however, is whether those species are representative of the variety of species encompassed by the claims.  The claims recite an antigen-binding molecule that binds one of the recited compounds and has an antigen binding activity for any additional target in a target tissue.  The Specification exemplifies antibodies that binds the target antigens IL6, IL6R, and HSA and whose binding activity varies depending upon the concentration of adenosine, ATP, or kynurenine.  All of the claims, however, encompass binding to any target molecule in combination with a broader set of compounds, so that the genus encompassed by the claims is vastly larger than the species exemplified, even though the species are several in number.   
The rejection is therefore maintained as applied to the amended claims.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 47-54, 65-73, 89, 90, 94, 95, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0141456 to Edwards et al. (“Edwards;” IDS) in view of Lukashev et al. Cancer Metastasis Rev 2007; 26:273-79 (“Lukashev;” IDS).
The teachings of Edwards in view of Lukashev set forth in a previous office action and the rejection of record are incorporated here in full.  
Claim Amendments
The claim amendments and newly added claims have been discussed above.   
Applicant’s Arguments
Applicant’s arguments in the Remarks filed 05 May 2022 are acknowledged.  Applicant emphasizes that the only “MDTA” for which Edwards provides any working examples is a hydrogen atom and that Edwards' disclosure regarding what sort of amino acids will contribute to milieu-specific target binding is limited to pH-dependent amino acids.  Applicant contrasts the detailed disclosure of Edwards regarding pH-dependent binding to a tumor antigen with the lack of information for applying the method to the other MDTAs that Edwards hypothesizes could be used as a variable.  In addition, Applicant argues that neither Edwards nor Lukashev provides any evidence that any residues in the MDTA might bind to the milieu-dependent variable.  It is Applicant’s position that only Applicant has shown that small molecule compounds such as adenosine could be part of a binding complex between an antibody and an antigen.  Accordingly, it is Applicant’s position that Edwards’ teachings do not provide a reasonable expectation of success with respect to non-pH-dependent MDTAs. 
Response to Arguments
Applicant's arguments have been carefully considered but the arguments are not convincing.  It is acknowledged that the working examples of Edwards are limited to pH-dependent binding using amino acid substitutions (His/Asp) that make the antibody/MDTA more sensitive to pH; i.e., dependent upon the presence or absence of a hydrogen atom on one or more of the amino acids substituted by His/Asp in the CDR.  But it is again noted that Edwards teaches that “[a]ny difference between a cancer cell or tumor and another cell or tissue, e.g., a healthy cell of tissue, can be exploited to make an MDTA that preferentially binds a microtarget in the cancer cell or tumor over the microtarget in the other cell or tissue." [0180].  While Edwards uses His-mutagenesis of the CDRs of an antibody in the working examples to achieve pH-dependent binding, the reference also provides more general methodology for identifying milieu-dependent binders at least at [0181]-[0188].  Additional guidance is given in the working examples.  Like Applicant, Edwards used the 3D structure of an antibody of interest to identify CDR positions in an antibody of interest for mutagenesis to create the variable-dependent binding activity.  E.g., Example 4 at [0343]-[0348].  Edwards also utilized a library-based approach to then screen for and select antibodies with CDR substitutions that yielded the desired pH-dependent binding to the tumor antigen.  E.g., [0350]-[0364].  And it is clear from those methods that Edwards contemplates that changes in the amino acid residues of the antigen-binding domain confer variable-dependent binding via alterations in contacts for the milieu-dependent variable.  Lastly, working examples are not required to enable a prior art reference, which is presumptively enabled for its full disclosure.  Neither does the record establish that Edwards or others had tried and failed to extrapolate the methods of Edwards to other MDTA whose binding was dependent upon something other than a hydrogen atom.  Accordingly, the rejection is maintained as applied to the amended claims and newly added claims 95 (IgG) and 99 (encompassing adenosine).





Claims 55-64, 74-88, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0141456 to Edwards et al. (“Edwards;” IDS) in view of Lukashev et al. Cancer Metastasis Rev 2007; 26:273-79 (“Lukashev;” IDS) as applied to claims 47-54, 65-73, 89, 90, 94, 95, and 99 above, and further in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS).
The rejection of record is incorporated here in full.  Applicant does not separately argue the rejection further in view of Chamberlain and Lazar with respect to claims 55-64, 74-88, 91, and 92.  For the reasons discussed above, Applicant’s argument regarding the teachings of Edwards in view of Lukashev are not found convincing.  Accordingly, the rejection of claims 55-64, 74-88, 91, and 92 further in view of Chamberlain and Lazar is maintained for the reasons of record as modified by the revision to the rejection of claims 47-54, 65-73, 89, 90, 94, 95, and 99 above.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 47, 48, 50, 54-92, and 94-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application no. 17182331 (pub’d as US20210180049; PTO-892) in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS). 
The rejection of record is incorporated here in full.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged. 



Claims 47, 48, 50, 54, 57-64, 90, 94, 95, and 98-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application no. 17266024 (pub’d as US20210324099; of record). 
The rejection of record is incorporated here in full.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged. 



Claims 47, 48, 49, 54-92, 94, 95 and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application no. 17438993 in view of US2006/0141456 to Edwards et al. (“Edwards;” IDS) and further in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS). 
The rejection of record is incorporated here in full.  Applicant’s comments regarding which claims are pending are acknowledged and the conflicting claims updated accordingly.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged. 




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643